     CASE 0:20-mc-00070-NEB-TNL Doc. 1-3 Filed 10/05/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

    NATCO PHARMA LIMITED,                         )
                                                  )
               Applicant,                         )   Civil Action File No.
                                                  )
    V.                                            )
                                                  )
    DIGITALOCEAN, LLC                             )
                                                  )
               Respondent.                        )

                     DECLARATION OF Madineedi Adinarayana

I, Madineedi Adinarayana, declare under penalty of perjury as follows:

         1.      My name is Madineedi Adinarayana. I am over 60 years of age, and if
called to testify in Court or other proceeding I could and would give the following
testimony, which is based upon my own personal knowledge unless otherwise
stated.
         2.      I am the Company Secretary & Vice President (Legal & Corporate
Affairs) at Natco Pharma Limited. I am authorized to act on Natco Pharma
Limited's behalf to protect its exclusive rights in its copyrighted content.
          3.     I have read and attest to the accuracy of the Request for Identity of
Infringers Pursuant to 17 U.S.C. §512(h) related to Natco Pharma Limited's
request for a subpoena to DigitalOcean, Inc.
          4.     The law firm Merchant & Gould P.C. is authorized to act on Natco
Pharma Limited's behalf with respect to copyright matters, including copyright
matters under the Digital Millennium Copyright Act.
          5.     The purpose for which the subpoena is sought is to obtain the identity


                                              1
CASE 0:20-mc-00070-NEB-TNL Doc. 1-3 Filed 10/05/20 Page 2 of 4
CASE 0:20-mc-00070-NEB-TNL Doc. 1-3 Filed 10/05/20 Page 3 of 4
CASE 0:20-mc-00070-NEB-TNL Doc. 1-3 Filed 10/05/20 Page 4 of 4
